Citation Nr: 0431636	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  01-02 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of cervical spine injury with left upper extremity 
radiculopathy.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of thoracic and lumbar spine injury.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disability (TDIU).

4.  Whether the veteran filed a timely notice of disagreement 
(NOD) with a January 24, 2001 RO rating decision that 
assigned an initial 30 percent evaluation for esophageal 
spasms and motility disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962, and from September 30 to October 5, 1962.  He also had 
periods of active duty for training (ACDUTRA) with the 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In an April 2000 rating decision, the 
RO granted service connection for residuals of cervical spine 
injury with left upper extremity radiculopathy and assigned a 
20 percent evaluation effective to the date of claim.  The RO 
also granted service connection for residuals of lumbar spine 
injury and assigned a 20 percent evaluation effective to the 
date of claim.  The Board has rephrased these issues on the 
title page to reflect that the appeals stem from the initial 
rating assigned after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (where an appeal 
stems from an initial rating, VA must frame and consider the 
issue as to whether separate or "staged" ratings may be 
assigned for any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating).

An August 2002 RO decision denied the veteran's claim of 
entitlement to TDIU.  In January 2004, the RO determined that 
the veteran had not filed a timely NOD with respect to the 
initial rating assigned for his service connected esophageal 
spasms and motility disorder.

The Board notes that the veteran has filed claims for an 
effective date earlier than April 15, 2004 for his 50 percent 
award for esophageal spasms and motility disorder, and 
entitlement to service connection for nasopharyngeal disorder 
and chronic otitis media as secondary to service connected 
esophageal spasms and motility disorder.  These claims are 
referred to the RO for appropriate action.

The claims for higher initial evaluations for cervical and 
lumbar spine disability, as well as entitlement to TDIU, are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  By decision dated January 24, 2001, the RO granted 
service connection for esophageal spasm and motility 
disorder, and assigned an initial 30 percent evaluation.

2.  By letter dated February 20, 2001, the RO notified the 
veteran of the January 24, 2001 decision and enclosed an 
explanation of his appeal rights.

3.  The veteran did not file within one year from the RO's 
February 20, 2001 notice of decision any written document 
evidencing an intent to appeal the January 24, 2001 assigning 
an initial 30 percent evaluation for his service connected 
esophageal spasm and motility disorder.


CONCLUSION OF LAW

An adequate and timely notice of disagreement regarding the 
RO's January 2001 decision assigning an initial 30 percent 
evaluation for esophageal spasm and motility disorder was not 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.201, 20.302 (2001); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he timely appealed the RO's January 
2001 decision assigning an initial 30 percent evaluation for 
esophageal spasm and motility disorder.  The facts on this 
issue may be briefly summarized.

In October 2000, the Board remanded to the RO the veteran's 
claim of entitlement to service connection for residuals of 
stomach injury, claimed as esophageal motility disorder, 
esophageal spasms and duodenitis.  The basis of the remand 
was to obtain VA examination in order to determine the 
nature, severity and etiology of the veteran's various 
gastrointestinal disorders.  At the time of this decision, 
the veteran was in receipt of a 10 percent award for hiatal 
hernia.  A December 2000 VA examination report concluded that 
the veteran's diagnosed esophageal spasm and motility 
disorder were of service connected origin.

An April 2000 RO rating decision granted service connection 
for residuals of cervical spine injury as well as residuals 
of lumbar spine injury, and assigned initial 20 percent 
evaluations for each disability.  The veteran filed a Notice 
of Disagreement (NOD) with the initial evaluations assigned 
in October 2000, and claimed entitlement to TDIU.  In 
November 2000, the RO issued a Statement of the Case (SOC) on 
the issues of higher initial ratings for the veteran's 
service connected cervical and lumbar spine disabilities.

By decision dated January 24, 2001, the RO granted service 
connection for esophageal spasm and motility disorder, and 
assigned an initial 30 percent evaluation.  By letter dated 
February 20, 2001, the RO notified the veteran of its January 
24, 2001 decision.  The veteran was advised that his service 
connected gastrointestinal disorders, which included 
esophageal spasm and motility disorder, hiatal hernia, 
sliding hernia and gastritis, was evaluated as 30 percent 
disabling.  This letter included a section entitled "If You 
Think We're Wrong" that advised the veteran to read an 
enclosed VA Form 4107 explaining his right to appeal.  See 
38 C.F.R. § 19.25 (2001).

In March 2001, the veteran filed a substantive appeal 
specifically appealing to the Board the issues of higher 
initial evaluations for his service connected cervical and 
lumbar spine disabilities.  The veteran also made the 
following statement:

"The BVA remanded my claim for stomach 
injury/condition on Oct 30, 2000.  To date it 
has not been decided therefore I would reserve 
the right to appeal its decision if 
necessary."

In October 2001, the veteran filed a formal application for 
entitlement to TDIU.  At this time, he described his 
disability as follows:

"Was unable to stand, sit, or walk for any 
appreciable length of time, missed a lot of 
work due to illness and pain, was and am 
unable to lift.  Pain and illness requires a 
lot of narcotic medication affecting judgement 
& mental alertness in order to be able to 
stand the pain.  Was asked to resign due to 
disability."

In November 2001, the RO issued a Supplemental Statement of 
the Case (SSOC) on the issues of entitlement to higher 
initial evaluations for service connected cervical and lumbar 
spine disabilities.

In December 2001, the veteran filed what he termed as an 
"Additional statement to the appeal and a response to 
Statement of Case Dtd 11-14-01."  He identified and numbered 
the issues as follows:

1.  Entitlement for increased rating for 
Cervical Spine.
     Entitlement for increased rating for 
Lumbar Spine.
2.  The rating board applied only selected 
findings of the examining physicians, thereby, 
the conclusions and decisions reached by them 
were, prejudicial, arbitrary, and 
[in]nacurate.
3.  The rating board failed to adequately 
consider pain, pain on motion, weakness, 
slowness, and constant pain in its 
determination.
4.  The conditions and history comply not only 
with the provisions of 38CFR4.16(b), but also 
with the provisions of 38CFR4.16)a(2).
5.  The board failed to take into 
consideration the amount of NARCOTICS, and 
other drugs, taken by the veteran on a daily 
and constant basis (as a result of the service 
connected disabilities), and the effect on his 
ability to function in a normal manner, and 
also the conflicting affect, medications for 
one condition has on the other.
6.  Weakness and pain and their affect on 
performance were not considered, along with 
speed and impairment of everyday function
7.  The rating specialist in this case, 
obviously did not adequately review the 
evidence available in the veterans folder as 
to his unemployability and medical history in 
reaching its decision.
8.  Notwithstanding, the boards schedular 
findings of percentage of disability, they 
should have applied 38CFR4.16(b) and or 
38CFR4.16(a)(2).
9.  The board should have, in the presence of 
reasonable doubt, determined the veteran a 
higher rate of disability, and that he is 
totally and completely disabled to a point of 
unemployability, and that he needs Aid and 
Attendance to function in everyday life.

At that time, the veteran extensively referred to medical 
findings regarding his cervical and lumbar spine 
disabilities.  He also submitted a lay statement from his 
spouse attesting to his inability to perform the functions of 
daily living due to his service connected disabilities, to 
include his inability to consume food which was not pureed or 
semisolid in nature.

The law extant in 2001 required that the veteran file an NOD 
within 1-year from the date of mailing of the RO's initial 
review and determination in order to initiate an appeal on 
the decision.  38 C.F.R. § 20.302(a) (2001).  An NOD was 
defined per 38 C.F.R. § 20.201 as follows:

A written communication from a claimant or 
representative expressing dissatisfaction or 
disagreement with an adjudicative 
determination by the agency of original 
jurisdiction and a desire to contest the 
result will constitute a Notice of 
Disagreement.  While special wording is not 
required, the Notice of Disagreement must be 
in terms which can be reasonably construed as 
disagreement with that determination and a 
desire for appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the specific 
determinations with which the claimant 
disagrees must be identified.  For example, if 
service connection was denied for two 
disabilities and the claimant wishes to appeal 
the denial of service connection with respect 
to only one of the disabilities, the Notice of 
Disagreement must make that clear.

An unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2004).  

A review of the record discloses that, by decision dated 
January 24, 2001, the RO granted service connection for 
esophageal spasm and motility disorder, and assigned an 
initial 30 percent evaluation.  By letter dated February 20, 
2001, the RO notified the veteran of the January 24, 2001 
decision and enclosed an explanation of his appeal rights.  
This document was sent to the veteran's known address of 
record as evidenced by the address provided on the March 2001 
VA Form 9 filing.  The Board has carefully reviewed the 
record and finds, as a matter of law, that the veteran did 
not file within one year from the RO's February 20, 2001 
notice of decision any written document evidencing an intent 
to appeal the RO's January 24, 2001 decision assigning an 
initial 30 percent evaluation for his service connected 
esophageal spasm and motility disorder.

Following the RO's February 20, 2001 notice of decision, the 
record reflects that the veteran first mentioned his 
esophageal spasm disorder in a March 2001 VA Form 9 filing.  
At this time, he specifically appealed the RO's 
determinations regarding the evaluation for his cervical and 
lumbar spine disabilities.  He believed that his claim for 
service connection for "stomach injury/condition" had "not 
been decided" and he "reserved" his ultimate right to 
appeal the RO's decision.  However, the veteran's claim had 
been decided and he received proper notice.  Obviously, the 
veteran could not have been expressing disagreement with a 
decision that he was unaware existed.  The Board is unable to 
accept this document as evidencing a disagreement with the 
RO's January 2001 rating decision.  

Similarly, the veteran's application for TDIU received in 
October 2001 did not reflect any statement of disagreement or 
dissatisfaction with the 30 percent rating assigned for his 
esophageal spasm and motility disorder.  The spouse's lay 
statement, submitted by the veteran in December 2001, did 
refer to the veteran's gastrointestinal symptoms.  However, 
the totality of the submission of documents and statements at 
this time did not include any indication that the veteran 
intended to seek appellate review of the RO's January 2001 
decision assigning a 30 percent rating.  Absent a showing of 
an intent to appeal the RO's January 2001 decision, the Board 
cannot accept this filing as an NOD.  Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002) (requiring a claimant to 
express an intent to seek appellate review under 38 C.F.R. 
§ 20.201 is not an onerous task on the part of a claimant).  
There are no other documents of file within the one year 
appeal period which can reasonably be construed as an NOD. 

In so holding, the Board has given a sympathetic reading to 
the documents submitted by this pro se veteran within the one 
year appeal period, but fails to find any document which 
satisfies the legal requirements of identifying disagreement 
with the RO's January 2001 assignment of a 30 percent rating 
for esophageal spasm and motility disorder, and evidencing an 
intent to seek appellate review.  38 C.F.R. § 20.201 (2004); 
Gallegos, 283 F.3d 1309 (Fed. Cir. 2002).  Furthermore, the 
record does not disclose that good cause exists for the 
veteran's failure to timely file NOD.  See 38 C.F.R. 
§ 3.109(b)(2001); Corry v. Derwinski, 3 Vet. App. 231, 235 
(1992).  Furthermore, the filing of additional evidence by 
the veteran within the appeal period referring to his 
gastrointestinal symptoms had no effect on the time limit for 
completing the appeal.  38 C.F.R. § 20.304 (2001).

The Board has also carefully reviewed the veteran's arguments 
as to why he feels he filed a timely NOD in this case.  In 
October 2000, the Board remanded for further development a 
claim for service connection for residuals of stomach injury, 
claimed as esophageal motility disorder, esophageal spasms 
and duodenitis under Docket Number 95-00 132A.  The 
development requested by the Board resulted in a grant of the 
claim in a January 2001 decision.  This was a complete grant 
of benefits for appeal purposes terminating the appeal and 
requiring the veteran to initiate an appeal on the initial 
rating assigned, if he so desired.  See Shipwash v. Brown, 8 
Vet. App. 218 (1995).  As indicated above, the RO's February 
2001 letter advised the veteran of his appeal rights on the 
initial rating assigned as required by 38 C.F.R. § 19.25.  As 
a matter of law, the Board cannot construe any of the 
documents and statements of record submitted within the 
appeal period as constituting an NOD.  The Board has no 
discretion to exercise jurisdiction over any issue other than 
under those bases provided by statute or regulation.  Rowell 
v. Principi, 4 Vet. App. 9, 15 (1993).  Therefore, the Board 
must dismiss the claim for entitlement to an initial rating 
in excess of 30 percent for esophageal spasms and motility 
disorder due to the absence of an adequate and timely filed 
NOD.  38 U.S.C.A. §§ 7105, 7108 (West 2002).

The issue of the filing of a timely NOD involves a question 
of law based solely on a retroactive review of the documents 
of file.  As such, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable.  See 
generally Livesay v. Principi, 15 Vet. App. 165, 178 (2001); 
Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).


ORDER

The appeal for entitlement to an initial rating in excess of 
30 percent for esophageal spasms and motility disorder is 
dismissed.


REMAND

The veteran claims entitlement to increased ratings for his 
cervical and lumbar spine disabilities.  Effective September 
26, 2003, VA revised the criteria for evaluating diseases and 
injuries of the Spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The RO's January 2004 Supplemental Statement of 
the Case (SSOC) did not advise the veteran of the change in 
schedular criteria nor apply the new provisions in 
adjudicating the claims.  The Board, therefore, must remand 
the case to the RO for readjudication with consideration of 
changed schedular criteria for evaluating diseases and 
injuries of the Spine.

In reviewing the evidence of record, the Board observes that 
VA examination in September 2001 found that the veteran did 
not manifest any neurologic deficits related to either his 
cervical or lumbar spine disabilities.  However, a November 
2001 letter from Thomas V. Chmelicek, M.D., indicated that 
the veteran's lumbar spine disability included loss of 
strength, power and reflexes of the right lower extremity.  
Additional private clinic records note give-way weakness of 
the left upper extremity.  Dr. Chmelicek has also opined that 
the veteran is totally and permanently disabled secondary to 
his cervical and lumbar spine symptoms due to an inability to 
walk or sit for any length of time without assistance.  The 
Board requires current VA orthopedic and neurologic 
examinations, based upon review of the claims folder, in 
order to resolve the irreconcilable discrepancies regarding 
the nature and severity of the veteran's chronic orthopedic 
and neurologic manifestations of his cervical and lumbar 
spine disabilities.  Medical opinion is also needed 
concerning the question of whether he is unable to perform 
substantially gainful employment due to his service connected 
disabilities.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should send the veteran a notice 
complying with the provisions of 38 U.S.C.A. 
§ 5103 that advises him of the types of 
evidence and information necessary to 
substantiate his claim for a higher rating 
under the revised criteria for evaluating 
diseases and injuries of the spine, to 
include the criteria for establishing an 
incapacitating episode of IVDS.  The veteran 
should also be advised to submit any evidence 
and/or information in his possession which he 
believes to be relevant to his claims on 
appeal.

2.  The RO should obtain the veteran's 
complete VA clinic records since January 
2004.

3.  The RO should contact the Social Security 
Administration (SSA) and request a copy of 
the Administrative Law Judge's decision 
awarding him entitlement to disability 
benefits as well as copies of any 
examinations conducted under the direction of 
SSA.

4.  The RO should then schedule the veteran 
for orthopedic examination to determine the 
current nature and severity of his cervical 
and lumbar spine disabilities.  The examiner 
should be requested to perform any and all 
tests necessary and the results should be 
included in the examination report.  The 
orthopedic examiner should be requested to 
report all orthopedic manifestations of the 
veteran's service connected cervical and 
lumbar spine disabilities, to include opinion 
as to the extent, if any, of functional loss 
of use of the cervical and lumbar spine due 
to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be portrayed in 
terms of degrees of additional loss of 
motion.  Send the claims folder to the 
examiner for review.  
The examiner should be specifically requested 
to provide range of motion findings for both 
the cervical and thoracolumbar spine segments 
in terms of forward flexion, extension, left 
and right lateral flexion and left and right 
lateral rotation.  The examiner should 
comment as to whether any spinal segment 
manifests muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The 
examiner should also comment as to whether an 
spinal segment is fixed in flexion or 
extension and, if ankylosis is present, 
whether the ankylosis results in one or more 
of the following: difficulty walking because 
of a limited line of vision; restricted 
opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.

5.  The RO should then schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of his cervical and 
lumbar spine disabilities, if any.  The 
examiner should be requested to perform any 
and all tests necessary and the results 
should be included in the examination report.  
The neurologist should be provided the claims 
folder and a copy of this REMAND prior to 
examination, and be requested to specifically 
review the private clinical findings 
regarding the presence of chronic neurologic 
manifestations of cervical and lumbar spine 
disability.  The neurologist should be 
requested to report all chronic neurologic 
manifestations of the veteran's service 
connected cervical and thoracolumbar spine 
disabilities, to include specifying any and 
all neurologic symptoms (e.g., sciatica, 
neuritis, neuralgia, sensory loss, sphincter 
and bladder dysfunction, etc.) with reference 
to the nerve(s) affected (e.g., sciatic 
nerve).  In so doing, the neurologist should 
reconcile the conflicting evidence of record 
regarding the presence and absence of chronic 
neurologic manifestations of cervical and 
lumbar spine disability, and provide a 
rationale for the discrepancies of record.  

Furthermore, the examiner should interview 
the veteran and review the claims folder and 
provide opinion as to whether the veteran's 
IVDS symptoms of both the cervical and lumbar 
spine segments has resulted incapacitating 
episodes of disability requiring the medical 
need for bedrest.  If so, the examiner should 
specify the frequency and duration of such 
incapacitating episodes during a period of 
one year.  

6.  Finally, the veteran should be afforded 
VA general medical examination with benefit 
of review of the claims folder.  The examiner 
should be requested to review the VA 
orthopedic and neurologic examinations, and 
the private medical evidence of record.  The 
examiner should be requested to provide 
opinion as to whether the veteran's service 
connected disabilities of esophageal spasm 
and motility disorder, cervical spine 
disability and lumbar spine disability 
combine to prevent him from obtaining and 
maintaining substantially gainful employment.  
In so doing, the examiner is requested to 
specifically reconcile his/her findings with 
any conflicting evidence of record.

7.  The RO should then review the claims 
folder and ensure that all notice and 
development actions required by 38 U.S.C.A. 
§§ 5103 and 5103A, as well as 38 C.F.R. 
§ 3.159(b), have been satisfied.

8.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



